Citation Nr: 1608910
Decision Date: 03/07/16	Archive Date: 04/01/16

DOCKET NO. 13-21 949    DATE MAR 07 2016


On appeal from the Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUES 

1. Entitlement to service connection for right upper extremity radiculopathy. 

2. Entitlement to service connection for gall bladder polyps. 

3. Entitlement to service connection for sprained ribs. 

4. Entitlement to an initial compensable rating for hypertension. 


REPRESENTATION 

Appellant represented by: Texas Veterans Commission 


ATTORNEY FOR THE BOARD 

G. Fraser, Associate Counsel 


INTRODUCTION 

The Veteran served on active duty from April 1987 to April 1990 and from May 1994to October 2011. This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. During the pendency of this appeal the Veteran's file was transferred to the jurisdiction of the appropriate RO, located in Houston, Texas. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT 

In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for right upper extremity radiculopathy, gall bladder polyps, sprained ribs, as well as entitlement to an initial compensable rating for hypertension is requested. 


CONCLUSION OF LAW 

The criteria for withdrawal of the appeal for entitlement to service connection for right upper extremity radiculopathy, gall bladder polyps, sprained ribs, as well as entitlement to an initial compensable rating for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the veteran or by his or her authorized representative. 38 C.F.R. § 20.204(a). The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b). 

In January 2016, the Veteran requested in writing that his "claim presently scheduled for BVA hearing...be withdrawn from the Board of Veteran's Appeals docket." Accordingly, the Board does not have jurisdiction to review the Veteran's appeal and the issues must be dismissed. 


ORDER 

The appeal for entitlement to service connection for right upper extremity radiculopathy is dismissed. 

The appeal for entitlement to service connection for gall bladder polyps is dismissed. 

The appeal for entitlement to service connection for sprained ribs is dismissed. 

The appeal for entitlement to an initial compensable rating for hypertension is dismissed. 


Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals 



